Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5, 8, 10-15, 18 and 20 have been amended. Claims 1-20 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-2 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 2-4, 10, 12-14 and 20, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perunov (U.S. Patent Application Publication 2021/0344498.
	For claims 1 and 11, Perunov teaches a system and method comprising:
	a computing platform including a hardware processor and a system memory (note paragraph [0021], processor and memory);
	a content authentication software code stored in the system memory (note paragraph [0021], storage stores program modules);
	the hardware processor being configured to execute the content authentication software code to:
	receive a content file including digital content and authentication data (note paragraph [0035], steps 600 and 640, video and original cryptographic hashes are received), the authentication data created based on a baseline version of the digital content and baseline metadata (note paragraph [0024], chunk hash record includes a cryptographic hash that is calculated using both the video data itself and its associated metadata) describing at least one intrinsic attribute of the baseline version of the digital content (note paragraphs [0022] and [0032], metadata includes timestamp, GPS location and device ID);
	generate validation data based on the digital content (note paragraph [0035], step 620, copy cryptographic hashes for each of the copy video chunks are calculated);
	compare the validation data to the authentication data (note paragraph [0035], step 650, comparison is made between copy cryptographic hashes and original cryptographic hashes);
	identify the digital content as an authenticated digital content, in response to determining that the validation data matches the authentication data based on the comparing (note paragraph [0035], step 660, full authentication is reported if all copy cryptographic hashes are identical to all the original cryptographic hashes); and
	identify the digital content as a manipulated digital content, in response to determining that the validation data does not match the authentication data based on the comparing (note paragraphs [0035]-[0036], steps 670-680, if there is a hash mismatch, the video has been modified).


	For claims 2 and 12, Perunov teaches claims 1 and 11, wherein the at least one intrinsic attribute of the baseline version of the digital content includes one or more of:
	a device identification of a device that produced the baseline version of the digital content (note paragraphs [0022] and [0032], metadata includes camera device ID), or a software application identification of a software application that produced the baseline version of the digital content.

	For claims 3 and 13, Perunov teaches claims 1 and 11, wherein the at least one intrinsic attribute of the baseline version of the digital content includes one or more of:
	a size of the baseline version of the digital content,
	a data format of the baseline version of the digital content (note paragraph [0031], metadata includes video chunk length),
	an identity of a user that produced the baseline version of the digital content,
	a date the baseline version of the digital content was produced , or
	a location where the baseline version of the digital content was produced (note paragraphs [0022] and [0032], metadata includes timestamp, GPS location and device ID).

	For claims 8 and 18, Perunov teaches claims 1 and 11, wherein the authentication data comprises a hash value of the baseline version of the digital content and the baseline metadata describing the at least one intrinsic attribute of the baseline version of the digital content (note paragraph [0024], chunk hash record includes a cryptographic hash that is calculated using both the video data itself and its associated metadata).

	For claims 9 and 19, Perunov teaches claims 8 and 18, wherein generating the validation data based on the digital content comprises hashing the digital content to determine a hash value of the digital content (note paragraph [0035], step 620, copy cryptographic hashes for each of the copy video chunks are calculated).

	For claims 10 and 20, Perunov teaches claims 1 and 11, wherein the digital content comprises at least one of a digital image or an audio-video content (note paragraph [0022], video data may be video and sound; video frame is a digital image).


Claim Rejections - 35 USC § 103
7.	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perunov as applied to claims 1 and 11 above, and further in view of Britton (U.S. Patent Application Publication 2021/0357533).
	For claims 4 and 14, Perunov differs from the claimed invention in that they fail to teach:
	wherein the hardware processor is configured to further execute the content authentication software code to output the baseline digital content to a content distributor communicatively coupled to the system for distribution by the content distributor to a consumer audience, and wherein the content distributor is configured to distribute the authenticated digital content through at least one of a cable television (TV) network or a satellite TV network or an Internet Protocol (IP) stream.

	Britton teaches:
	wherein the hardware processor is configured to further execute the content authentication software code to output the baseline digital content to a content distributor communicatively coupled to the system for distribution by the content distributor to a consumer audience (note paragraphs [0073]-[0074], authentication server may validate video signature before sending video to content providers who provide authenticated video to user display), and wherein the content distributor is configured to distribute the authenticated digital content through at least one of a cable television (TV) network or a satellite TV network or an Internet Protocol (IP) stream (note paragraphs [0073]-[0074] and Fig. 12, content providers receiving validated videos include CNN, i.e. a cable television (TV) network).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video file verification method of Perunov and the authentication server providing verified videos to content providers of Britton. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a server verifying a media has not been modified using a hash value (Perunov) where the server then provides the video to content providers so they can know the video content they are providing to end users has not been modified (Britton).


	For claims 6 and 16, the combination of Perunov and Britton teaches claims 1 and 11, wherein the authentication data is appended to the digital content (note paragraph [0072] of Britton, hash signature may be appended to create video file).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video file verification method of Perunov and the appended hash signature of Britton. It would have been obvious because a simple substitution of one known element (appended hash signature of Britton) for another (separate hash of Perunov) would yield the predictable results of a media file that has an accessible hash for verification.


8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perunov as applied to claims 1 and 11 above, and further in view of Manmohan et al. (U.S. Patent Application Publication 2016/0292437; hereafter “Manmohan”).
	For claims 5 and 15, Perunov differs from the claimed invention in that they fail to teach:
	wherein the hardware processor is configured to further execute the content authentication software code to quarantine the manipulated digital content to prevent distribution of the manipulated digital content.

	Manmohan teaches:
	wherein the hardware processor is configured to further execute the content authentication software code to quarantine the manipulated digital content to prevent distribution of the manipulated digital content (note paragraph [0033], files with hashes that do not match have been modified and are moved to a quarantine location to prevent their release).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video file verification method of Perunov and the quarantine of modified files of Manmohan. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a server verifying a media has not been modified using a hash value (Perunov) and when the hash does not match, the media file is moved to quarantine to stop its release (Manmohan).


9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perunov as applied to claims 1 and 11 above, and further in view of Code et al. (U.S. Patent Application Publication 2017/0134162; hereafter “Code”).
	For claims 7 and 17, Perunov differs from the claimed invention in that they fail to teach:
	wherein the authentication data is embedded in the digital content

	Code teaches:
	wherein the authentication data is embedded in the digital content (note paragraph [0033], hash may be embedded inside a copy of the media file).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video file verification method of Perunov and the embedded hash of Code. It would have been obvious because a simple substitution of one known element (embedded hash of Code) for another (separate hash of Perunov) would yield the predictable results of a media file that has an accessible hash for verification.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hemlin Billstrom et al. (U.S. Patent Application Publication 2021/0089683) teaches video metadata that includes content creator, device identifier, time and geolocation).

	Speasl et al. (U.S. Patent Application Publication 2020/0014816) teaches media metadata that includes device ID, date, author or owner of the device and timestamp (note paragraphs [0074], [0113] and [0120]).

	Barley et al. (U.S. Patent Application Publication 2009/0157987) teaches metadata that includes file size, author and data (note paragraph [0016]).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438